SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 22, 2011 CAPITOL FEDERAL FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-34814 27-2631712 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 700 Kansas Avenue Topeka, Kansas 66603 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (785) 235-1341 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A (this “Amendment”) updates information originally provided under Item5.07 in a Current Report on Form 8-K, filed February 23, 2011 (the “Original Filing”), in which the Capitol Federal Financial, Inc. (the “Company”) reported voting results for its Annual Meeting of Stockholders held on February 22, 2011 (the “Annual Meeting”), including the voting results for both the Company’s stockholder advisory vote on the compensation of its named executive officers (the “Say on Pay Vote”) and the Company’s stockholder advisory vote regarding the frequency of future Say on Pay Votes (the “Frequency Vote”). The sole purpose of this Amendment is to revise Item 5.07 to disclose the Company’s decision, in light of the results of the Frequency Vote at the Annual Meeting, as to how frequently the Company will include a Say on Pay Vote in its annual meeting proxy materials until the next required Frequency Vote is held.Except for the foregoing, this Amendment does not modify or update any other disclosure contained in the Original Filing, and this Amendment should be read in conjunction with the Original Filing. ITEM5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Capitol Federal Financial, Inc.(the “Company”) held itsannual meeting of stockholders on February 22, 2011 (the “Annual Meeting”). Holders of record of the Company’s common stock at the close of business on January 11, 2011, were entitled to vote onfour proposals at theAnnual Meeting. Stockholders electedJeffrey M. Johnson, Michael T. McCoy, M.D., and Marilyn S. Wardeach to a three-year term as director.The stockholders approved, on an advisory basis,the compensation of the Company’s executives, as disclosed in the Compensation Discussion and Analysis, the compensation tables and related narrative disclosure in the Company’s proxy statement for the Annual Meeting (the “Say on Pay Vote”).On the advisory vote on the frequency of future Say on Pay Votes (the “Frequency Vote”), the most votes were received for a frequency of one year.Stockholders also ratified the appointment of Deloitte & Touche, LLP as auditors for the fiscal year ending September 30, 2011. The final voting results of each proposal are set forth below.   Number of Votes For Withheld Proposal 1. Election of the following directors for the terms indicated: Jeffrey M. Johnson(three years) 109,565,353 1,671,916 Michael T. McCoy, M.D.(three years) 109,563,727 1,673,542 Marilyn S. Ward (three years) 108,373,247 2,864,022 The following directors had their term of office continue after the meeting: B.B. Andersen John B. Dicus Morris J. Huey, II Jeffrey R. Thompson Number of Votes For Against Abstain Proposal 2. Stockholder approval, on advisorybasis, of executive compensation. Number of Votes Proposal 3. One Year Two Years Three Years Abstain Frequency of advisory voteon executive compensation. 49,327,559 1,236,204 1,135,445 Number of Votes For Against Abstain Proposal 4. Ratification of Deloitte & Touche LLP as auditors. On June 28, 2011, the Board of Directors of the Company determined, in light of the results of the Frequency Vote at the Annual Meeting, that the Company will include a Say on Pay Vote in its annual meeting proxy materials every year until the next required Frequency Vote is held. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITOL FEDERAL FINANCIAL, INC. Date:August 2, 2011 By: /s/ Kent G. Townsend Kent G. Townsend, Executive Vice-President, Chief Financial Officer and Treasurer
